DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 1, 9 and 12 are objected to because of the following informalities:
Claim 1, line 12, the recitation “a slow charger” should be -- the slow charger
Claim 9, lines 1-4, the recitation “wherein the second switch further includes a fourteenth switch SW 2 connects the other end of the sixth switch SW G and the other end of the seventh switch SW H, the positive electrode of the high voltage battery, and the positive electrode of the quick charger to the neutral point of the motor.” should be -- wherein the second switch further includes a fourteenth switch SW 2 connects the other end of the sixth switch SW G and the other end of the seventh switch SW H, and the positive electrode of the quick charger.
Claim 12, line 12, the recitation “a slow charger” should be -- the slow charger
Similarly, Claim 12, last 2 lines, the recitation “a fourteenth switch SW 2 provided to connect the positive electrode of the high voltage battery and the positive electrode of the quick charger to the neutral point of the motor.” does not match the drawing. It should be corrected similarly to the above claim 9. Then, claim 16, should be changed accordingly.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claim 1, lines 4-5, 7, 12 and 15, it is not clear if the recitations “at least one AC power of single phase AC power and polyphaser AC power from a slow charger”, “the AC power”,  “an alternating current power input from the slow charger” mean different or the same AC power. Therefore, the scope of the claim is indefinite or uncertain. For purpose of examination, the Examiner interprets that they mean the same AC power.
	Similarly, claim 1, lines 11-12 and 15, it is not clear if the recitations “a direct current power”, “the DC power”,  mean different or the same DC power. Therefore, the scope of the claim is indefinite or uncertain. For purpose of examination, the Examiner interprets that they mean the same DC power.
The 112(b) rejection is applicable to claims 2-11 because they are dependent of claim 1 and inherit its deficiencies.
Regarding claim 12, lines 4-5, 7, 12 and 15, it is not clear if the recitations “at least one AC power of single phase AC power and polyphaser AC power from a slow charger”, “the AC power”, “an alternating current power input from a slow charger” mean different or the same AC power. Therefore, the scope of the claim is indefinite or uncertain. For purpose of examination, the Examiner interprets that they mean the same AC power.
	Similarly, claim 12, lines 11-12 and 15, it is not clear if the recitations “a direct current power”, “the DC power”, mean different or the same DC power. Therefore, the scope of the claim is indefinite or uncertain. For purpose of examination, the Examiner interprets that they mean the same DC power.
	In addition, claim 12, last 2 lines, the recitation “a fourteenth switch SW 2 provided to connect the positive electrode of the high voltage battery and the positive electrode of the quick charger to the neutral point of the motor.” does not match the drawing. Therefore, the scope of the claim is indefinite or uncertain. For purpose of examination, the Examiner interprets that “a fourteenth switch SW 2 connects one end of a sixth switch SW G and one end of a seventh switch SW H, and the positive electrode of the quick charger” (similar to claim 9 as stated above). Then claim 16 should be changed accordingly.
The 112(b) rejection is applicable to claims 13-19 because they are dependent of claim 12 and inherit its deficiencies.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. 2012/0049794), in view of Yang (WO 2015096224 A1), further in view of Kim (U.S. 2018/0019698), and further in view of Franz (DE 102016213061 A1).

Regarding claim 1, Han (U.S. 2012/0049794) teaches a battery charger for electric vehicle (abstract) comprising:
a motor (300, Fig. 1) configured to generate power for driving the electric vehicle ([0032]);
an inverter (140, Fig. 1) configured to provide the power to the motor (300, Fig. 1);
an AC power input terminal (AC power input terminal coupled to 111, Fig. 2) configured to be input at least one AC power of single phase AC power (corresponding to AC power input coupled to 111, Fig. 2);

a link capacitor (114, Fig. 2; [0042]) configured to connect in parallel with the power factor corrector (113, Fig. 2; [0040]);
an alternating current power input (AC power input, Fig. 2) converted (via 111-116, Fig. 2) to a direct current power ([0037] [0044]) for charging (abstract, lines 6-9) a high voltage battery (130, Fig. 1; [0051] [0015]); and
a controller (160, Fig. 2; [0036]) configured to control the power factor corrector (112+113, Fig. 2) according to the conditions of the AC power ([0036]) and the DC power ([0037].
Han does not explicitly teach polyphaser AC power from a slow charger; 
a switch network configured to include a first switch provided to connect any one of a plurality of AC power input lines and a neutral line constituting the AC power input terminal with the power factor corrector.
Yang (WO 2015096224 A1) teaches polyphaser AC power (paragraph 7 and 12 of Summary of invention) from a slow charger (paragraph 7, line 2 and last line of Summary of invention); a full bridge circuit ([T1+D1]-[T6+D6], Fig. 2; paragraph 4, line 2 of Summary of invention) through which the AC power (from PI, Fig. 2; paragraph 12 of Summary of invention) is input through the AC power input terminal (J1-J3 and N of PI, 
The combination of Han and Yang does not explicitly teach a plurality of full bridge circuits (through which the AC power is input through the AC power input terminal).
Kim (U.S. 2018/0019698) teaches a plurality of full bridge circuits (10, 11, Fig. 7; [0019] [0025]) through which the AC power is input through the AC power input terminal (50, 60, Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of full bridge circuits (through which the AC power is input through the AC power input terminal) of Kim’s into Han’s, in view of Yang’s, in order to independently control the AC power input and power conversion via switching (SW, S5, S6, Fig. 7; Kim).

Franz (DE 102016213061 A1) teaches a second switch (SW1-SW4, Fig. 1) provided to transfer one of a direct current power input (DC, Fig. 1 and 3; or DC+ and DC-, Fig. 6) from a quick charger (DC fast charger, Fig. 3) and an alternating current power input (AC, Fig. 1 and 3) from a slow charger (slow charging provided by AC power L1-L3 and N, Fig. 6 applied to AC on board charger, Fig. 3) to a high voltage battery (battery, Fig. 3; paragraph 3, lines 8 of Description); AC charging with single or multiple phase (Fig. 1, 3, 6); inverter (Fig. 1, 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second switch provided to transfer one of a direct current power input from a quick charger and (an alternating current power input from) a slow charger (to a high voltage battery) of Franz’s into Han’s, in view of Yang’s and further in view of Kim’s, in order to select the fast DC charging or slow AC charging.
Regarding claim 2, Han teaches the battery charger according to claim 1, in view of Yang, further in view of Kim and further in view of Franz, wherein: the plurality of full bridge circuits (10, 11, Fig. 7; [0019] [0025]; Kim) includes a first full bridge circuit (10, Fig. 7; Kim) (or rectifier 112, Fig. 2; [0039]) (or [T1+D1]-[T6+D6], Fig. 2; paragraph 4, line 2 of Summary of invention; Yang) and a second full bridge circuit (11, Fig. 7; Kim).
Regarding claim 3, Han teaches the battery charger according to claim 2, in view of Yang, further in view of Kim and further in view of Franz, wherein: 

a second leg (leg of T1+D1 and T2+D2 connected to J1 via L2; or N via L2 and K3, Fig. 1 and 2; Yang) of the first full bridge circuit is selectively connected to any one of the neutral line (N, Fig. 1 and 2, paragraph 12 of Summary of invention; Yang) and the second AC power input line (power input line from J1 to T1+D1 and T2+D2 via L2, Fig. 1 and 2; Yang) of the AC power input terminal (J1, Fig. 1 and 2; Yang) through the first switch SW A (K3, Fig. 1 and 2; paragraph 12 of Summary of invention; Yang).
Regarding claim 10, Han teaches the battery charger according to claim 1, in view of Yang, further in view of Kim and further in view of Franz, wherein the condition of the input AC power includes the conditions of polyphaser and single phase of the input AC power (paragraph 7 and 12 of Summary of invention; Yang) (or paragraph 4 and 5 of description section; single and multi-phase; Franz).
Regarding claim 11, Han teaches the battery charger according to claim 1, in view of Yang, further in view of Kim and further in view of Franz, wherein the condition of the input AC power includes a symmetrical (inherent characteristic of symmetrical positive and negative voltage of the standard sine wave AC power [0013] applied to rectifier 112 via input filter 111; [0038] [0039]) and asymmetrical power supply condition of the input AC power (inherent characteristic of poly phase AC input power, paragraph 7 and 12 of .
Allowable Subject Matter
Note: Following the correction of 112(b) and claim objection as stated above, the following claims would be considered as the allowable subject matter:
Claims 4-9 are objected to as being dependent upon the rejected base claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior arts of record do not suggest or teach “wherein the second switch includes a third switch SW B connected between the first leg of the first full bridge circuit and a first leg of the second full bridge circuit; a fourth switch SW C connected between the second leg of the first full bridge circuit and a second leg of the second full bridge circuit; a fifth switch SW D connected a node to which the first leg of the second full bridge circuit and the third switch SW B are connected to a third input terminal of the AC power input terminal.”.
Claims 5-9 are also objected to because they are dependent of claim 4.
Claims 12-19 are allowed.
Regarding claim 12, prior arts do not suggest or teach, among other claimed allowable features,“ an AC power input terminal configured to be input at least one AC power of single phase AC power and polyphaser AC power from a slow charger;

a link capacitor configured to connect in parallel with the power factor corrector;
a switch network configured to include a first switch SW A provided to connect any one of a plurality of AC power input lines and a neutral line constituting the AC power input terminal with the power factor corrector, and a second switch provided to transfer one of a direct current power input from a quick charger and an alternating current power input from a slow charger to a high voltage battery; and
a controller configured to control the power factor corrector and the switch network according to the conditions of the AC power and the DC power, 
wherein the second switch includes
an eighth switch SW 5 connected between one side of each of the plurality of full bridge circuits and one side of the inverter;
an eleventh switch SW 4 provided between one side of the inverter and the positive electrode of the high voltage battery;
a twelfth switch SW 1 provided to connect between the positive electrode of the quick charger and the positive electrode of the high voltage battery;
a thirteenth switch SW 3 provided to connect between the negative electrode of the quick charger and the negative electrode of the high voltage battery”.
Claims 13-19 are also allowed as they further limit the allowed claim 12.

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2004/0078655, U.S. 2016/0023560, U.S. 2015/0291043, U.S. 2015/0137751, U.S. 2014/0021780, U.S. 9263968, U.S. 2017/0036555 and U.S. 2013/0308361.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/DUNG V BUI/Examiner, Art Unit 2859 
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 19, 2022